Citation Nr: 1206750	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reinstated the 10 percent disability ratings for peripheral neuropathy of the right and left lower extremity.  The Veteran filed a notice of disagreement in August 2008, stating that he should have been awarded higher ratings.

In November 2011, the Veteran testified before the Board at a hearing held via videoconference.  A transcript of the hearing is contained in the claims file. 


FINDINGS OF FACT

1.  For the period prior to June 4, 2010, the Veteran's peripheral neuropathy of the right lower extremity was characterized by symptoms and objective manifestations that were mild in degree.

2.  Since June 4, 2010,  the Veteran's peripheral neuropathy of the right lower extremity has been characterized by symptoms and objective manifestations that are mild to moderate in degree.

3.  For the period prior to June 4, 2010, the Veteran's peripheral neuropathy of the left lower extremity was characterized by symptoms and objective manifestations that were mild in degree.

4.  Since June 4, 2010,  the Veteran's peripheral neuropathy of the left lower extremity has been characterized by symptoms and objective manifestations that are mild to moderate in degree.


CONCLUSIONS OF LAW

1.  For the period prior to June 4, 2010, the criteria for a rating in excess of 10 percent for the peripheral neuropathy of the right lower extremity (mild incomplete paralysis of the right external popliteal nerve) have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8521 (2011). 

2.  Since June 4, 2010, the criteria for an increased 20 percent rating for the peripheral neuropathy of the right lower extremity (moderate incomplete paralysis of the right external popliteal nerve) have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8521 (2011).

3.  For the period prior to June 4, 2010, the criteria for a rating in excess of 10 percent for the peripheral neuropathy of the left lower extremity (mild incomplete paralysis of the left external popliteal nerve) have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8521 (2011). 

4.  Since June 4, 2010, the criteria for an increased 20 percent rating for the peripheral neuropathy of the left lower extremity (moderate incomplete paralysis of the left external popliteal nerve) have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8521 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2008 letter, sent prior to the initial June 2008 and August 2008 rating decisions, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the March 2008 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Moreover, in February 2009, the RO sent the Veteran notice of rating criteria necessary to substantiate his increased rating claims in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Relevant to the duty to assist, the Veteran's service treatment and personnel records, and VA and private treatment records, have been obtained and considered.   The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  At his November 2011 hearing before the Board, the Veteran stated that he received treatment for his neuropathy from two private physicians.  When reviewing the claims file, the Board notes that the RO received records from both physicians in support of the Veteran's claim beginning in 2008, when he filed his claim for increased rating.  The Veteran did not state at his hearing that any particular record in support of his claim was outstanding.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, the Veteran was afforded VA examinations in April 2008, July 2009, January 2010, and in June 2010 in order to adjudicate his increased rating claims.  In this regard, the Board finds that the proffered opinions regarding the severity of the Veteran's peripheral neuropathy were based on an interview with the Veteran and a full examination.  The examinations comport with the criteria identified in the rating schedule and are adequate and suitable to adjudicate the Veteran's claims.  Although at his November 2011 hearing the Veteran stated that the most recent VA examiner did not create the intimate environment necessary in order for the Veteran to feel comfortable in stating his current symptoms, a review of the examination report does reflect a worsening of the Veteran's symptoms, as well as both subjective and objective findings of that worsening as was described by the Veteran at his hearing.  Thus, the Board finds that the examination, in complying with the specific elements of the rating schedule, is sufficient to decide the Veteran's claims and in fact supports the Veteran's claims that his peripheral neuropathy has worsened.  As such, the Board finds that the findings proffered by the VA examiners' are sufficient to decide the Veteran's claims and a new examination is not warranted in this instance.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's peripheral neuropathy of the lower extremities has been rated as 10 percent disabling for the right leg and as 10 percent disabling for the left leg under Diagnostic Code 8521, which pertains to paralysis of the external popliteal nerve (common peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011).  Under Diagnostic Code 8521, 8621, and 8721 (the three rating codes that contemplate incomplete and complete paralysis of the external common popliteal nerve), a disability rating of 10 percent is assigned for mild incomplete paralysis, a 20 percent disability rating requires moderate incomplete paralysis, and a 30 percent disability rating requires severe incomplete paralysis.  A 40 percent disability rating requires complete paralysis of the external popliteal nerve, manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Turning to the evidence of record beginning one year prior to the filing of the increased rating claims, private treatment records reflect that in February 2007, the Veteran had normal neurological findings in the extremities.  In May 2007, he reported that he had had a sudden onset of right foot numbness and tingling.  The symptoms had begun the previous night and had been fairly constant.  Monofilament testing was intact, bilaterally.  Pulses were intact.  The impression was peripheral neuropathy.  In June 2007, neurological examination of the lower extremities showed that motor examination was grossly intact.  Deep tendon reflexes were within normal limits.  Cranial nerves II trough XII were intact.  

On April 2008 VA examination, physical examination demonstrated neuromuscular function was intact in the lower extremities.  There was mild pedal edema.  The feet were normal.  There was no impairment to light touch and pinprick in a stocking distribution war normal.  The examiner found that the Veteran's diabetic neuropathy symptoms in the lower extremities were in fact nebulous and trivial as he was not found to have any impairment on pinprick or light touch examination.  Thus, the diagnosis of neuropathy at that point was suspect.  The Veteran's diabetes was thought to have very little complications at that time and the Veteran was noted to not be in compliance with dietary restrictions to lose weight.  There was no restriction of activities due to diabetes or neuropathy.  The Veteran had recently retired from his position as a security guard because he wanted to take it easy, rather than due to a medical condition.  

In July 2008, the Veteran's private physician submitted a statement that the Veteran's neuropathy had not improved based upon a review of his chart and physical examination. 

Private treatment records reflect that in October 2008, the Veteran was being treated for diabetic foot care.  Neurological testing of the lower extremities showed that protective sensation was intact.  There was 2/4 pulses on palpation of the dorsalis pedis and posterior tibial pedis.  He was to continue using compression stockings.  In January 2009, the Veteran reported having intermittent numbness and tingling in his bilateral lower extremities after waking, but then the symptoms would quickly go away.  Neurological examination of the lower extremities showed that monofilament testing was intact.  There was +1 pulses on palpation of the dorsalis pedis and posterior tibial pedis.  In July 2009, he reported that he would take his Neurotonin sporadically.  He reported having numbness and tingling in the feet at night time.  He denied any weakness in the lower extremities.  Neurological examination of the lower extremities was intact to touch, pin, vibration, and position testing.  

On July 2009 VA examination, the Veteran reported that he was having paresthesias of the feet.  He was able to walk independently without restrictions.  Physical examination showed diminished monofilament sensation in a stocking distribution with absent ankle reflexes.  There was no weakness, atrophy, or fasciculation.  The assessment was mild peripheral neuropathy involving the external popliteal nerve of both lower extremities related to his diabetes mellitus.  

At his March 2010 hearing before a decision review officer, the Veteran reported that he had discomfort in his legs by way of tingling and pain that would make him have to stop walking and take a break.  He would walk with care because he would bang into things without realizing it, causing injury to his feet.  As he was talking, there was a tingling in his feet.  He often wore diabetic shoes.  

On January 2010 VA examination, the Veteran reported having numbness and tingling in his lower legs that had been present for several years.  He was not taking medication for neuropathy but rather was taking medication to control his diabetes.  He did not restrict any activities due to his diabetic symptoms.  He had retired a number of years previously for reasons other than his diabetes.  He could not identify any precipitating events for his symptoms and did not take any medication to relieve his neurological symptoms.  Physical examination revealed no pedal edema, with pedal pulses that were +2, bilaterally.  Muscle strength, including grip strength was 5/5 in the lower extremities, bilaterally.  Gait, stance, and coordination were normal.  Cranial nerves II through XII were intact.  Pain, temperature, light touch, and pinprick sensation were intact from the knees to the toes.  The diagnosis was peripheral neuropathy of the feet.  

A March 2010 private record reflects normal neurological examination to pinprick testing.  He denied symptoms of a motor disorder.  He had tingling in his feet at night and in the early morning.  The assessment was diabetes, type II, with neurological.  

On June 2010 VA examination, the Veteran reported having continuing numbness and tingling from his toes to the knees, bilaterally.  He had been using medication with no specific improvement.  He also had sharp, shooting pains that would go up and down his legs intermittently.  There was no weakness in either lower extremity.  Physical examination showed normal gait.  There was decreased sensation in the lower extremities from the toes to the distal knees, bilaterally.  Position sense was normal in both great toes.  There was 5/5 muscle strength, bilaterally.  Reflexes were trace in the knees and ankles, bilaterally.  The diagnosis was mild to moderate sensory peripheral neuropathy in both lower extremities involving nerves L4/5 and S1.  The only exacerbating factor was poor control of his diabetes.  

At his November 2011 hearing before the Board, the Veteran stated that he had numbness and tingling in his legs and he would have to shift to get some comfort in his legs.  He had worked as a security officer prior to retiring at age 62 when given the opportunity, which he decided to take due to discomfort in his legs and other medical problems.  He stated that he took medication to control his neuropathic symptoms.

In this case, the Board finds that prior to the June 2010 VA examination, the Veteran's peripheral neuropathy of the right and left lower extremity equated to a mild degree of disability and thus a rating in excess of 10 percent is not warranted.  In so concluding, the Board observes that prior to the June 2010 VA examination, the Veteran's peripheral neuropathy of the bilateral lower extremities was never described by a medical professional as more than mild in degree.  Specifically, such was found on April 2008 and July 2009 VA examinations.   On April 2008 and January 2010 VA examinations, sensory examination was fully intact.  Moreover, the private treatment records during this time period, while demonstrating reports of tingling and numbness of the legs, consistently demonstrated normal monofilament testing.  There was, however, indication of reduced pedal pulses and on July 2009 VA examination, diminished monofilament testing.  The Board finds that those objective findings, along with the Veteran's subjectively described symptoms of numbness and tingling, worse in the morning and night, are accounted for in the 10 percent ratings.  Significantly, there was no indication of loss of reflexes, muscle atrophy, moderate sensory disturbance, or constant excruciating pain due to the peripheral neuropathy.  Rather, the symptoms were mostly sensory in nature and until around 2009, were not treated with any sort of medication, indicating a mild disability as was stated on three VA examinations.  Thus, a rating in excess of 10 percent for peripheral neuropathy of the right and left lower extremities is not warranted for the period prior to June 4, 2010.

However, the Board does find that a higher 20 percent rating is warranted for the period since June 4, 2010, as that was the first VA examination, or, for that matter, record of treatment, that indicated that the Veteran's peripheral neuropathy was moderate in degree and had significantly worsened.  In that regard, by the June 2010 VA examination, the Veteran had begun taking medication to control the symptoms of his peripheral neuropathy, indicating a worsening of the condition.  He also for the first time described symptoms other than numbness and tingling, including sharp, shooting pains that traveled up and down his legs intermittently.  After physically examining the Veteran, the examiner determined that his peripheral neuropathy of the bilateral extremities was mild to moderate in degree, taking into account the Veteran' s increased subjective symptomatology and objective testing.  Prior to the June 4, 2010 VA examination, the private and VA treatment records had continued to demonstrate more normal sensory testing and his disability was not described as moderate in degree.  Thus, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that since June 4, 2010, the Veteran's peripheral neuropathy of the left and right lower extremities have each warranted a higher 20 percent rating, indicating a moderate peripheral nerve disability.  With regard to whether a higher rating is warranted, the Board finds that the evidence is against such a contention.  For, at no time has there been any indication of weakness of  the legs, atrophy, organic or trophic changes, or constant, excruciating pain related to the his peripheral neuropathy to indicate that his disabilities are severe in degree.


III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, although the Veteran stated that he decided to take a medical retirement due to his medical disabilities and the pain in his legs contributed to that decision, he has not stated that he cannot work due to his peripheral neuropathy.  By contrast, it appears that he retired due to eligibility at the age of 62.  Therefore, the Board finds that an implied claim for a TDIU has not been raised by the record and the evidence does not otherwise indicate that he is unemployable due to his peripheral neuropathy of the bilateral lower extremities.

Moreover, insofar as the Veteran's peripheral neuropathy of the bilateral lower extremities interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's peripheral neuropathy of the bilateral lower extremities may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's peripheral neuropathy of the bilateral lower extremities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that prior to June 4, 2010, a rating in excess of 10 percent for peripheral neuropathy of the right and left lower extremity was not warranted.  

















	(CONTINUED ON NEXT PAGE)



Since June 4, 2010, however, the criteria for higher 20 percent ratings for peripheral neuropathy of the right and left lower extremity have been.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period prior to June 4, 2010, a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

For the period prior to June 4, 2010, a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Since June 4, 2010, an increased 20 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations controlling the disbursement of monetary benefits. 

Since June 4, 2010, an increased 20 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations controlling the disbursement of monetary benefits. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


